In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00120-CR



     SERGIO MALDONADO FACUNDO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-16-25804




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

        Court Reporter Charla Reamy recorded the trial court proceedings in appellate cause

number 06-17-00120-CR, styled Sergio Maldonado Facundo v. The State of Texas, trial court

cause number CR-16-25804 in the 336th Judicial District Court of Fannin County, Texas. The

reporter’s record was originally due in this matter on July 11, 2017. That deadline was extended

twice by this Court, resulting in the most recent due date of September 11, 2017. Reamy has now

filed a third request for an extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we order Reamy to file the reporter’s record in appellate cause number 06-17-

00120-CR, styled Sergio Maldonado Facundo v. The State of Texas, trial court cause number CR-

16-25804 in the 336th Judicial District Court of Fannin County, Texas, to be received no later than

the close of business on Wednesday, October 11, 2017.

        If the reporter’s record is not received on or before October 11, we warn Reamy that we

may begin contempt proceedings and order her to show cause why she should not be held in

contempt of this Court for failing to obey its order.




                                                   2
      IT IS SO ORDERED.


                           BY THE COURT

Date: September 19, 2017




                             3